         Case 18-33201 Document 139 Filed in TXSB on 03/01/21 Page 1 of 6




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                   §
IN RE:                                             § CASE NUMBER: 18-33201
CHRISTOPHER GAVIN MIDDLETON,                       § CHAPTER 13
                                                   §
         Debtor.                                   §
                                                   §

         AGREED ORDER RESOLVING DEBTOR’S MOTION FOR TURNOVER


         Comes Now, Debtor, Christopher Gavin Middleton (“Debtor”) by and through his
counsel of record, Kyle Kenneth Payne, Esq. of Payne & Associates, PLLC and Secured Creditor
BSI Financial Services Inc. servicer for U.S. Bank National Association, as Trustee of the
Cabana Series III Trust (“Secured Creditor”) by and through its attorney of record, Chase
Berger, Esq. of GHIDOTTI | BERGER LLP, agree to all maters contained in the pleadings and
ask the Court to enter this Agreed Order and Stipulation evidencing the terms of their agreement.
                                               RECITALS
         1. On June 11, 2018, Debtor filed a petition under Chapter 13 of the United States
            Bankruptcy Code, Petition No. 18-33201.
         2. On July 9, 2002, Debtor executed a Promissory Note (“Note”) in the original
            principal amount of $110,000 secured by an agreed first priority Deed of Trust
            (“Deed of Trust”) against the Property commonly known as 4715 Bayou Vista Dr.,
            Houston, TX 77091 (“Property”), and more specifically described as:




                                             1
            AGREED ORDER AND STIUPLATION RESOLVING DEBTOR’S MOTION FOR TURNOVER
Case 18-33201 Document 139 Filed in TXSB on 03/01/21 Page 2 of 6




   LOT TWENTY (20), IN BLOCK SEVEN (7), OF THE CANDLELIGHT OAKS,
   SECTION TWO (2), AN ADDITION IN HARRIS COUNTY, TEXAS,
   ACCORDING TO THE MAP THEREOF RECORDED IN VOLUME 162 PAGE
   137 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS

3. Section 5 of the Deed of Trust relating to Property Insurance states in its terms:


       “unless lender and borrower otherwise agree in writing, any insurance proceeds,
       whether or not the underlying insurance was required by lender, shall be applied
       to restoration or repair of the Property, if the restoration or repair is economically
       feasible and lender’s security is not lessened. During such repair and restoration
       period, lender shall have the right to hold such insurance proceeds until Lender
       has had an opportunity to inspect such Property to ensure the work has been
       completed to lender’s satisfaction, provided that such inspection shall be
       undertaken promptly. Lender may disburse proceeds for the repairs and
       restoration in a single payment or a series of progress payments as the work is
       completed….”

4. Movant is the current owner of the Note and is in possession of the original Note.
5. On August 17, 2018, Secured Creditor’s predecessor in interest, NRZ Passthrough
   Trust X, filed a Proof of Claim in the amount of $114,722.84 with pre-petition
   arrearages of $38,233.01. Said claim is Number 6 on the Claims Register.
6. On January 24, 2019, a Notice of transfer of Claim was filed reflecting Secured
   Creditor as Transferee.
7. On November 2, 2020, Debtor filed an Emergency Motion for Turnover relating to
   insurance proceeds paid to BSI. Debtor would like the funds to complete repairs
   needed following flood damage from Tropical Storm Imelda.
8. Debtor’s Property Insurance claims to date have been made against Secured
   Creditor’s forced placed insurance policy and are detailed as follows:
       a. Claim ELR 405099 for a loss date of 8/25/2017. Total funds deposited to
           lender on 11/16/2018 in the amount of $19,214.78. A disbursement was made
           to Debtor on 6/18/2019 in the amount of $9,607.39 (in only half amount
           pending ending final inspection as repairs were not complete). A second
           disbursement was made on 11/20/2019 in the amount of $9,607.39 (as

                                    2
   AGREED ORDER AND STIUPLATION RESOLVING DEBTOR’S MOTION FOR TURNOVER
Case 18-33201 Document 139 Filed in TXSB on 03/01/21 Page 3 of 6




           approved exception without inspection as a new storm had destroyed the
           partial repairs made).
       b. Claim ELR 535328 for a loss date of 9/19/2019. Total funds deposited to
           lender on 2/28/2020 in the amount of $29,054.47. Adjuster’s report indicates
           $32,222.40 in damages minus recoverable depreciation and deductible.
9. The Parties have met and conferred and agree as follows.


                            STIPUILATION

1. Incorporation. The recitals contained above are incorporated herein by this

   reference.

2. Validity of Claims. The Debtor hereby acknowledges and agrees that the Debtor is

   liable to Secured Creditor in the amounts stated in Secured Creditor’s proof of claim

   and the Deed of Trust terms relating to Insurance Proceeds are valid and binding.

3. Amount of Proceeds. The Parties agree that Secured Creditor is currently holding
   $29,054.47 in insurance proceeds relating to the Claim ELR 535328 (the “Proceeds”).

4. Disbursement of Funds. Upon the entry of the Approval Order, Secured Creditor and

   Debtor agree to the following:

       a. Pursuant to the terms of the Deed of Trust, Secured Creditor elects to

           distribute Proceeds in a series of progress payments rather than lump sum.

       b. Secured Creditor shall make an initial disbursement of the Proceeds in the

           amount of $5,000.00 to the Debtor within fifteen (15) days of the Order

           Approving Stipulation.

       c. Debtor shall provide invoices for all repair work done to the Property paid

           with or intended to be paid by the Proceeds within thirty (30) days of request

           by Secured Creditor.




                                    3
   AGREED ORDER AND STIUPLATION RESOLVING DEBTOR’S MOTION FOR TURNOVER
Case 18-33201 Document 139 Filed in TXSB on 03/01/21 Page 4 of 6




     d. Debtor shall make the premises available for inspection of work being

        performed and/or completed upon ten (10) days’ notice from Secured Creditor

        and coordination by Debtor and Secured Creditor’s representative.

     e. Future requests for disbursement shall be made to Secured Creditor at the

        following:

            (1) Phone:

                      Toll-Free: (833) 403-2963

                     Fax: (888) 836-1067

            (2) Email and Website:

                      lossdraftdocs@swbc.com (English)

                      lddocs@swbc.com (Spanish).

                     Website: www.losstrak.com/ lossdrafts

            (3) Mail:

                     Standard: Loss Drafts, PO Box 790088, San Antonio, TX

                     78279-0088

                     Overnight: Loss Drafts, 84500 Lockhill- Selma Road Ste. 100,

                     San Antonio, TX 78249

            (4) Debtor may also contact Secured Creditor’s Counsel of Record: Chase

                Berger (attn: Erica Loftis) at Ghidotti | Berger, 1920 Old Tustin Ave.,

                Santa Ana, CA 92705, bknotifications@ghidottiberger.com.

            (5) Requests shall be acknowledged by Creditor and/or Secured Creditor’s

                Counsel of Record within fifteen (15) days.

     f. Default. In the event of any future default on any of the provisions of this

        Stipulation by either party, the party asserting default shall provide written

        notice via first class mail to offending party and their attorney of record,

        indicating the nature of the default.


                                   4
  AGREED ORDER AND STIUPLATION RESOLVING DEBTOR’S MOTION FOR TURNOVER
          Case 18-33201 Document 139 Filed in TXSB on 03/01/21 Page 5 of 6




                      (1) Offending party will have thirty (30) calendar days to cure the default.

                      (2) If offending party fails to cure the default, then it shall be deemed a

                         material default of this Stipulation (“Material Default”).

                      (3) In the event of a Material Default of Debtor while the bankruptcy case

                         is pending, Secured Creditor shall be entitled to retain and apply the

                         balance of Proceeds.

                      (4) In the event of a Material Default of Secured Creditor while the

                         bankruptcy case is pending, Debtor shall be entitled to refile its motion

                         for turnover on emergency basis.

                      (5) In the event of Material Default after the case has discharged, either

                         party shall be entitled to exercise its state law remedies without further

                         notice or order of the court.

               g. Remaining Amounts. In the event funds remain following Debtor’s submitted

                  claims, any remaining funds are the property of Secured Creditor and may be

                  applied to the loan pursuant to the Note and Deed of Trust.


Signed:


                                                     ______________________________
                                                              Marvin Isgur
                                                     United States Bankruptcy Judge



AGREED TO and APPROVED BY:



/s/ Kyle Payne _________________                /s/ Chase Berger___________________
Kyle Kenneth Payne                              Chase Berger, Esq., SBN: 24115617
Payne & Associates, PLLC                        Ghidotti | Berger
State Bar No. 24083637                          State Bar No. 24115617
1225 North Loop West, Ste. 550                  600 E John Carpenter Fwy.,
Houston, TX 77008                               Irving, TX 75062

                                             5
            AGREED ORDER AND STIUPLATION RESOLVING DEBTOR’S MOTION FOR TURNOVER
       Case 18-33201 Document 139 Filed in TXSB on 03/01/21 Page 6 of 6



Tel: 713-228-0200                        Tel: (949) 427-2010
Fax: 713-588-8750                        Fax: (949) 427-2732

COUNSEL FOR DEBTOR                       COUNSEL FOR SECURED CREDITOR




                                          6
         AGREED ORDER AND STIUPLATION RESOLVING DEBTOR’S MOTION FOR TURNOVER
